


Exhibit 10.18

 

Fees to be Paid to the Non-Management Directors

of Sealed Air Corporation (the “Corporation”)

2009

 

Members of the Board of Directors who are not officers or employees of the
Corporation or any subsidiary of the Corporation (“non-employee directors”)
shall be paid the following directors’ fees in cash, payable quarterly in
arrears on or about the first day of the succeeding calendar quarter, which fees
shall be in addition to retainers payable to non-employee directors under the
Sealed Air Corporation 2002 Stock Plan for Non-Employee Directors:

 

(i)                                     a fee of One Thousand Five Hundred
Dollars ($1,500) for each meeting of the Board of Directors or any committee of
the Board of Directors attended by a non-employee director that is held in
person, regardless of whether the non-employee director attends an in-person
meeting by conference telephone or similar communications equipment;

 

(ii)                                  a fee of Seven Hundred Fifty Dollars
($750) for each meeting of the Board of Directors or any committee of the Board
of Directors attended by a non-employee director that is held by conference
telephone or similar communications equipment;

 

(iii)                               for each non-employee director who is a
member of the Audit Committee, the Nominating and Corporate Governance Committee
or the Organization and Compensation Committee of the Board of Directors, a fee
of Five Hundred Dollars ($500) per calendar quarter for serving as a member;

 

(iv)                              for each non-employee director who is
designated as chairman of the Audit Committee, a fee of One Thousand Dollars
($1,000) per calendar quarter for serving as chairman;

 

(v)                                 for each non-employee director who is
designated as chairman of the Nominating and Corporate Governance Committee or
of the Organization and Compensation Committee, a fee of Five Hundred Dollars
($500) per calendar quarter for serving as chairman; and

 

(vi)                              a fee of Two Thousand Dollars ($2,000) per day
for special assignments undertaken by a non-employee director at the request of
the Board or any committee of the Board or for attending a director education
program.

 

The amount of the Annual Retainer (as defined in the Sealed Air Corporation 2002
Stock Plan for Non-Employee Directors) to be paid to Non-Employee Directors of
the Corporation who are elected at the 2009 Annual Meeting of Stockholders is
$90,000.

 

Under the Sealed Air Corporation Deferred Compensation Plan for Directors, a
non-employee director may elect to defer all or part of his or her Annual
Retainer (or Interim Retainer, if the director joins the Board at a date other
than the date of an Annual Meeting) until the director retires from the Board.
None of the other fees mentioned above are eligible to be deferred.

 

--------------------------------------------------------------------------------
